Citation Nr: 1703846	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-43 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include claimed as secondary to service-connected allergic rhinitis, sinusitis and/or allergic asthma.  

2. Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to August 1977 and from December 1982 to September 1990.  

This matter initially came before the Board of Veterans' Appeals (Board) from May 2009 and July 2012 rating decisions issued by the RO. The Board remanded the claims in January 2015 for additional development.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015. A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

During his May 2015 hearing, the Veteran raised a claim of entitlement to service connection for a deviated septum. The issue has not been adjudicated and is REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected allergic rhinitis is manifested by nasal obstruction, right side worse than the left side; polyps have not been demonstrated.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected allergic rhinitis are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.97 including Diagnostic Code (DC) 6522 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in June 2008. The claim was last adjudicated in February 2014.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim for an increased rating. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded in January 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for a Board hearing at the RO. As noted, the Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Increased Rating - Allergic Rhinitis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The ratings for the Veteran's allergic rhinitis have been assigned pursuant to Diagnostic Code 6522. See 38 C.F.R. § 4.97. A 10 percent evaluation is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side. A 30 percent evaluation is assigned for allergic rhinitis with polyps, which is the maximum schedular rating allowed by law. Id.  

The Veteran was afforded a VA examination in June 2008 to ascertain the severity of service-connected rhinitis. He reported that he used immunotherapy for his allergic rhinitis with minimal response. He complained that he experienced crusting of the nose due to a "runny nose" and sinus pain when he has congestion with pressure; a sore throat and coughing. He reported that he was unable to stay at work or go to work at least 20 days in the last year. 

On physical examination, he had 50 percent nasal obstruction in the right nostril and 0 percent nasal obstruction in the left nostril. There was no evidence of deviated septum, loss of part of the nose, loss of part of the ala, a scar, obvious disfigurement or nasal polyps. There was rhinitis demonstrated by the Veteran's constant rhinorrhea. There was no finding of bacterial rhinitis.

A November 2011 private treatment record documents the Veteran's complaint of nasal obstruction, right side worse than the left side. He was also noted to have right-sided nasoseptal deviation and inferior turbinate hypertrophy. 

A January 2014 report of VA examination documents a diagnosis of allergic rhinitis. The examiner indicated that there was not greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis or complete obstruction on one side due to rhinitis. Further, there was no permanent hypertrophy of the nasal turbinates and there were no nasal polyps. The Veteran did not have any granulomatous conditions. 

Without demonstration that the Veteran has polyps, the service-connected allergic rhinitis does not meet the criteria for assignment of a rating in excess of 10 percent. Accordingly, a rating in excess of 10 percent for the service-connected allergic rhinitis must be denied. Additionally, the Veteran is not shown to have any granulomatous conditions. Thus, a rating in excess of 10 percent is not warranted under any other diagnostic criteria contemplating rhinitis. The Veteran is separately service-connected for sinusitis; however, that rating is not before the Board on appeal at this time.

The Board has considered whether referral for extraschedular evaluations is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

In this case, the symptomatology and impairment caused by the Veteran's allergic rhinitis is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The rating criteria specifically contemplates percentage of nasal obstruction and polyps (or lack thereof) as factors in the assessment of the appropriate rating for allergic rhinitis. As the schedular rating criteria is adequate to rate the disability, there is no need to consider a referral for extraschedular considerations.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence does not suggest that any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Further, the issue of a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 10 percent for the service-connected allergic rhinitis is denied.


REMAND

Remand is required to afford the Veteran a VA examination to determine whether the Veteran's sleep apnea onset due to his military service, or, in the alternative, was caused or aggravated by his service-connected disabilities, namely allergic rhinitis, sinusitis and/or allergic asthma.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current sleep apnea onset during service or due to event or incident therein.

Whether the Veteran's current sleep apnea was CAUSED OR AGGRAVATED (permanent worsening) by service-connected allergic rhinitis, sinusitis and/or allergic asthma.

If aggravation of any sleep apnea by service-connected allergic rhinitis, sinusitis and/or allergic asthma is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A Sleep Apnea Disability Benefits Questionnaire (DBQ) that documents a diagnosis of obstructive sleep apnea. VBMS Entry September 17, 2013.

*During the May 2015 Board hearing, the Veteran testified that his doctor at Pac Med informed him that his breathing problems were exacerbating his sleep apnea. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


